COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00519-CV


Randol Mill Pharmacy; KVG                 §    From the 348th District Court
Enterprises, Inc.; Gary G. Daley;
John Wayne Bailey; James Robert           §    of Tarrant County (348-259573-12)
Forsythe; Kevin Lynn Heide; Julie
Knowlton Lubbert; and Cara Morrell        §    September 19, 2013

v.                                        §    Opinion by Justice Walker

Stacey Miller and Randy Miller            §    Dissent by Chief Justice Livingston


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Randol Mill Pharmacy; KVG

Enterprises, Inc.; Gary G. Daley; John Wayne Bailey; James Robert Forsythe;

Kevin Lynn Heide; Julie Knowlton Lubbert; and Cara Morrell shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Sue Walker